DETAILED ACTION
This is the second Office Action regarding application number 16/677,211, filed on 11/07/2019, which claims foreign priority to KR 10-2018-0136201, filed on 11/07/2018.
This action is in response to the Applicant’s Response dated 03/30/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1, 3-6, 10, 12-18, and 21-24 are currently pending.
Claims 2, 7-9, 11, 19, and 20 are cancelled.
Claims 21-24 are new.
Claims 1, 3-6, 10, 12, 13, and 15-18 are amended.
Claims 1, 3-6, 10, 12-18, and 21-24 are examined below.
The rejection of claims 1-20 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 1-20 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.

No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 03/30/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 
The examiner interprets the claim term “wire-shaped,” using the broadest reasonable interpretation in light of the specification, to mean simple a long conductor.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
Claims 1 and 13 each recite “the plurality of wiring members have a wire-shaped.” The examiner believes the applicant means to recite “a wire shape” or “a wire-shaped cross-section.” The applicant should amend these recitations to improve claim clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 10, 13, 18, are 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (US 2014/0109962 A1) in view of STORBECK (US 2011/0265844 A1), CULL (US 4,574,160), and BRITT (US 2009/0255565 A1).
Regarding claim 1, KOBAYASHI teaches a solar cell module, comprising: 
a plurality of solar cells (solar cells 11) each having a long axis and a short axis, and including a first electrode (front electrode 12) disposed on a front surface and a second electrode (rear electrode 13) disposed on a back surface thereof, the plurality of solar cells being disposed along a first direction (Fig. 1 illustrates the cells arranged in a first direction that is normal to both A-A’ and B-B’); and 
a plurality of wiring members (interconnectors 10) connected to the first electrode of a first solar cell and the second electrode of a second solar cell adjacent to the first solar cell among the plurality of solar cells (Fig. 1), 
wherein the plurality of wiring members include a core layer of metal (electrical conductor member 1, Fig. 3), and a solder layer which surrounds a surface of the core layer and is formed of a solder material (surface layer 2 formed of a solder, para. 44), and 

wherein a thickness of the wiring members is approx.. 270-320 micrometers (cross section height equals one core layer thickness and two solder layer thicknesses, and equals a range of 110 micrometers to 1160 micrometers).

    PNG
    media_image1.png
    251
    596
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the claimed range of 0.05-0.08 lies inside the 0.005-0.8 D2/D1 range taught by KOBAYASHI. The claimed range of the wiring member thickness of 270-320 micrometers also lies inside the prior art range of 110-1160 micrometers.
KOBAYASHI does not disclose expressly that the number of the plurality of wiring members is about 8 to 12, that a distance between the first and second solar cells is approximately 0.5-1.5 millimeters, that a length of the short axis is approximately half a length of the long axis, or that the wiring members have a wire shape.

CULL teaches a distance of 1 millimeters between adjacent solar cells (col. 9, ll. 40) and wiring members that have a circular wire shape (col. 5, ll. 59-61).
BRITT teaches a solar cell module where the individual solar cells have a shorter axis about half the length of a longer axis (Fig. 1 and para. 26).

    PNG
    media_image2.png
    389
    626
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KOBAYASHI and choose a number of wiring members to be within the claimed ranges of 6-24 as taught by STORBECK to allow for optimized performance and lower mechanical stresses (STORBECK, para. 6).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KOBAYASHI and choose solar cells having the claimed shapes taught by BRITT because these dimensions are at least one possible suitable choice and a common dimension of solar cell chips, and this size relationship are chosen for convenient application of the cells and for convenience during processing (BRITT, para. 26).

Regarding claim 3, the combination of KOBAYASHI, STORBECK, CULL, and BRITT teaches or would have suggested the solar cell module of claim 1, wherein the thickness D1 of the core layer is approximately 240 to 280 micrometers (thickness is between 100-1000 micrometers, KOBAYASHI, para. 43).

Regarding claim 4, the combination of KOBAYASHI, STORBECK, CULL, and BRITT teaches or would have suggested the solar cell module of claim 3, wherein the thickness D1 of the core layer is approximately 255 to 265 micrometers (thickness is between 100-1000 micrometers, KOBAYASHI, para. 43).

Regarding claim 5, the combination of KOBAYASHI, STORBECK, CULL, and BRITT teaches or would have suggested the solar cell module of claim 3, wherein the thickness D2 of the solder layer is approximately 15 to 20 micrometers (5-80 micrometers, KOBAYASHI, para. 44).

Regarding claim 6, the combination of KOBAYASHI, STORBECK, CULL, and BRITT teaches or would have suggested the solar cell module of claim 1, wherein a cross section of at least one of the plurality of wiring members has a polyhedral shape having at least a curved surface or at least three vertices (CULL teaches a wiring member with at least a curved surface; KOBAYASHI also teaches at least one flat lower surface, Fig. 4, that forms when the wiring member is heat bonded to the solar cell). Further, the examiner finds that charges in the shape of the wiring member is an obvious modification that is an obvious matter of choice. MPEP 2144.04(IV)(B).

Regarding claim 10, the combination of KOBAYASHI, STORBECK, CULL, and BRITT teaches or would have suggested the solar cell module of claim 1, wherein the distance between the first solar cell and the second solar cell is approximately 1 mm (CULL, col. 9, ll. 40).

Regarding claim 13, KOBAYASHI teaches a solar cell module, comprising: 
a first solar cell and a second solar cell adjacent to each other (solar cells 11), each of the first and second solar cells having a long axis and a short axis, and including a first electrode (front electrode 12) and a second electrode (rear electrode 
a plurality of wiring members (interconnectors 10) connected to the first electrode of the first solar cell and the second electrode of the second solar cell (Fig. 1), 
wherein the plurality of wiring members include a core layer of metal (electrical conductor member 1, Fig. 3), and a solder layer which surrounds a surface of the core layer and is formed of a solder material (surface layer 2 formed of a solder, para. 44), and 
wherein a thickness D2 of the solder layer is approximately 5% to 8% of a thickness D1 of the core layer (thickness of metal core layer is 0.1mm to 1mm, thickness of solder layer is 5-80 micrometers, yielding a ratio range of 0.5-80%); and 
wherein a thickness of the wiring members is approx.. 270-320 micrometers (cross section height equals one core layer thickness and two solder layer thicknesses, and equals a range of 110 micrometers to 1160 micrometers).

    PNG
    media_image1.png
    251
    596
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  Here, the 
KOBAYASHI does not disclose expressly that the number of the plurality of wiring members is about 8 to 12, that a distance between the first and second solar cells is approximately 0.5-1.5 millimeters, that a length of the short axis is approximately half a length of the long axis, or that the wiring members have a wire shape.
STORBECK teaches a solar cell module having a plurality of modules wherein the number of the plurality of wiring members for interconnection, for instance, from 3-90 wires (para. 40).
CULL teaches a distance of 1 millimeters between adjacent solar cells (col. 9, ll. 40) and wiring members that have a circular wire shape (col. 5, ll. 59-61).
BRITT teaches a solar cell module where the individual solar cells have a shorter axis about half the length of a longer axis (Fig. 1 and para. 26).

    PNG
    media_image2.png
    389
    626
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KOBAYASHI and choose a number of wiring members to be within the claimed ranges of 6-24 as taught by STORBECK to allow for optimized performance and lower mechanical stresses (STORBECK, para. 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KOBAYASHI and provide a 1 millimeter gap with circular, wire-shaped wiring members as taught by CULL because these shapes and distances were found to provide acceptable current carrying capabilities with minimum shadowing of the cells and desirable flexural properties in a shingle-like arrangement (CULL, col. 5, ll. 59-61 and col. 9, ll. 39-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KOBAYASHI and choose solar 

Regarding claim 14, the combination of KOBAYASHI, STORBECK, CULL, and BRITT teaches or would have suggested the solar cell module of claim 13, wherein a thickness of the plurality of wiring members is approximately 270-320 micrometers (KOBAYASHI, cross section height equals one core layer thickness and two solder layer thicknesses, and equals a range of 110 micrometers to 1160 micrometers).

Regarding claim 15, the combination of KOBAYASHI, STORBECK, CULL, and BRITT teaches or would have suggested the solar cell module of claim 13, wherein the thickness D1 of the core layer is approximately 240 to 280 micrometers (thickness is between 100-1000 micrometers, KOBAYASHI, para. 43).

Regarding claim 16, the combination of KOBAYASHI, STORBECK, CULL, and BRITT teaches or would have suggested the solar cell module of claim 15, wherein the thickness D1 of the core layer is approximately 255 to 265 micrometers (thickness is between 100-1000 micrometers, KOBAYASHI, para. 43).

Regarding claim 17, the combination of KOBAYASHI, STORBECK, CULL, and BRITT teaches or would have suggested the solar cell module of claim 15, wherein the 

Regarding claim 18, the combination of KOBAYASHI, STORBECK, CULL, and BRITT teaches or would have suggested the solar cell module of claim 14, wherein a cross section of at least one of the plurality of wiring members has a polyhedral shape having at least a curved surface or at least three vertices (CULL teaches a wiring member with at least a curved surface; KOBAYASHI also teaches at least one flat lower surface, Fig. 4, that forms when the wiring member is heat bonded to the solar cell). Further, the examiner finds that charges in the shape of the wiring member is an obvious modification that is an obvious matter of choice. MPEP 2144.04(IV)(B).

Regarding claims 21 and 23, the combination of KOBAYASHI, STORBECK, CULL, and BRITT teaches or would have suggested the solar cell module of claims 1 and 13, respectively, wherein the number of the plurality of wiring members is 9 (STORBECK modifies KOBAYASHI to have 3-90 wires), and the thickness of the plurality of wiring members is approximately 320 micrometers (KOBAYASHI’s thicknesses for the core and solder layers of the wiring already range from 110 micrometers to 1160 micrometers). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05.  

Regarding claims 22 and 24, the combination of KOBAYASHI, STORBECK, CULL, and BRITT teaches or would have suggested the solar cell module of claims 1 and 13, respectively, wherein the wire-shaped plurality of wiring members have a circular core layer (CULL describes a circular wire). Further, the examiner finds that charges in the shape of the wiring member is an obvious modification that is an obvious matter of choice. MPEP 2144.04(IV)(B).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI (US 2014/0109962 A1) in view of STORBECK (US 2011/0265844 A1), CULL (US 4,574,160), and BRITT (US 2009/0255565 A1) as applied to claims 1 and 13 above, and further in view of YAMAZAKI (US 2011/0308591 A1).
Regarding claim 12, the combination of KOBAYASHI, STORBECK, CULL, and BRITT teaches or would have suggested the solar cell module of claim 11, but does not disclose expressly that each of the plurality of solar cells includes a first side in the first direction and a second side opposite to the first side having a surface roughness rougher than the first side.
YAMAZAKI teaches solar cells having at least one side with a surface roughness rougher than an opposite side (Fig. 1A).

    PNG
    media_image3.png
    350
    550
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KOBAYASHI and incorporate a rough surface to one of the solar cell surfaces as taught by YAMAZAKI to reduce surface reflection (YAMAZAKI, para. 4).


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721